DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with David A. Fox on September 8, 2022 and September 9, 2022.
The application has been amended as follows: 
In claim 1, line 7, please change the text “power to at least of a control module” to – power to a control module --.
	In claim 1, line 11, please change the text “powered by the fuel” to – powered by the battery and the fuel --.
	In claim 15, lines 11-12, please change the text “provided by the apparatus” to – provided by an apparatus --.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because none of the prior art of record discloses or 
suggests a DC boost module configured to step-up a low-voltage input DC provided by the apparatus powered by the battery and the fuel to a high-voltage DC for output; and the control module connected to the apparatus and configured to, in the working mode, control the operation of the DC buck module and the DC boost module, in combination with the remaining claimed features.
	Claims 15-16 are allowed because none of the prior art of record discloses or suggests a transport refrigeration unit configured to provide a refrigeration environment; a power module configure to provide power for the transport vehicle by means of a battery and a fuel; an electrical power module device which is connected to the power module and is configured to provide electrical power for the transport refrigeration unit, the electrical power module device including:  a DC boost module configured to step-up a low-voltage input DC provide by the apparatus power by the fuel to a high-voltage DC for output; and a control module connected to the apparatus and configured to control the operation of the DC buck module and the DC boost module, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 Response to Arguments
Applicant’s arguments, see Remarks, pages 8-9, filed July 7, 2022, with respect to the objections to the specification and claims, and the rejections of claims 1-16 under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The objections and rejections of claims 1-16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836